Title: From Thomas Jefferson to Albert Gallatin, 7 February 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J to mr Gallatin
                     
                     Saturday 7 Feb. 1807
                     
                        
                        Will you be so good as to give the within a careful perusal and favor me with your corrections. I must ask it early tomorrow morning, because it is still to be communicated to two other of the gentlemen, & then to have 2 copies made & to go in on Monday morning.
                        
                            
                        
                    